16‐1754‐cr 
United States v. Roberto Pabon 
 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                            
                                   August Term 2016 
 
              (Argued: April 28, 2017            Decided: September 11, 2017) 
                                               
                                       No. 16‐1754‐cr 
                                               
                           –––––––––––––––––––––––––––––––––––– 
                                               
                                 UNITED STATES OF AMERICA 
                                               
                                         Appellee, 
                                               
                                            ‐v.‐ 
                                               
                                      ROBERTO PABON,   
                           AKA ROBERTO COJA, AKA T‐COJA PABON, 
                           AKA T‐HEART PABON, AKA CONJA PABON, 
                                    AKA T‐DEVIL PABON, 
                                               
                                    Defendant‐Appellant. 
                                               
                           –––––––––––––––––––––––––––––––––––– 
 
Before:        CABRANES, LIVINGSTON, Circuit Judges, and PAULEY, District Judge.     
 
       On  this  appeal  from  a  judgment  of  conviction  and  sentence  entered  May 
19,  2016,  in  the  United  States  District  Court  for  the  District  Court  of  Vermont 
(Murtha,  J.),  defendant‐appellant  Roberto  Pabon  challenges  the  district  court’s 


  Judge  William  H.  Pauley  III,  of  the  United  States  District  Court  for  the  Southern 
District of New York, sitting by designation. 


                                               1 
denial  of  his  motion  to  suppress  physical  evidence  that  he  had  body‐packed 
narcotics into Vermont.    Pabon contends that suppression is warranted because 
the  state  police  violated  his  Fourth  Amendment  rights  when  they  failed  to 
release  him  after  x‐rays  taken  pursuant  to  a  search  warrant  did  not  reveal 
evidence  that  he  was  body‐packing.    Pabon  also  argues  that  suppression  is 
warranted because the state police failed to bring him before a state court judge 
for a probable cause determination in a timely fashion in violation of Gerstein v. 
Pugh,  420  U.S.  103  (1975),  and  County  of  Riverside  v.  McLaughlin,  500  U.S.  44 
(1991).    We  disagree,  and  hold  (1)  that  police  were  not  under  an  obligation  to 
release  Pabon  after  the  x‐rays;  (2)  that  suppression  is  not,  in  this  case,  an 
appropriate  remedy  for  failure  to  comply  with  the  48‐hour  rule  established  by 
McLaughlin because such failure was not the cause of the officers’ discovery that 
Pabon  was,  in  fact,  body‐packing  narcotics,  and  (3) applying  the  framework 
established  in  McLaughlin,  that  the  evidence  adduced  by  Pabon  does  not  reveal 
that  the  police  unreasonably  delayed  his  Gerstein  hearing.    As  a  result, 
suppression is not warranted and, accordingly, the judgment of the district court 
is AFFIRMED. 
 
FOR DEFENDANT‐APPELLANT:                   BARCLAY T. JOHNSON, Burlington, Vermont, 
                                           for  Michael  L.  Desautels,  Federal  Public 
                                           Defender  for  the  District  of  Vermont, 
                                           Burlington, VT. 
 
FOR APPELLEE:                              JOSEPH  R.  PERELLA  (Gregory  L.  Waples,  on 
                                           the  brief),  for  Eugenia  A.P.  Cowles,  Acting 
                                           United  States  Attorney  for  the  District  of 
                                           Vermont, Burlington, VT. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       In the early hours of March 21, 2014, Vermont state police pulled over the 

car  in  which  defendant‐appellant  Roberto  Pabon  was  riding  after  the  driver 

committed  a  traffic  violation.    Acting  on  corroborated  information  suggesting 




                                             2 
that the driver of the car used that specific route to transport associates who were 

body‐packing  drugs,  and  on  specific  indications  that  Pabon  was  carrying 

narcotics,  the  police  placed  Pabon  under  arrest.    After  a  CT  scan  administered 

that evening pursuant to a search warrant further confirmed the officers’ initial 

assessment  that  Pabon  was  body‐packing  narcotics,  Pabon  agreed  to  take 

laxatives and, over the next several days, he passed packages containing nearly 

one hundred grams of cocaine and heroin.     

       Before  the  district  court,  Pabon  moved  to  suppress  this  evidence,  and  he 

renews several of his key contentions from this motion on appeal.    First, Pabon 

points  to  an  x‐ray  exam  conducted  prior  to  the  CT  scan,  which,  as  reviewing 

doctors  explained  at  the  time,  did  not  reveal  evidence  of  body‐packing.    He 

contends that probable cause dissipated after the doctors shared this assessment 

with  the  state  police  officers  who  had  arrested  Pabon,  and  that  the  Fourth 

Amendment  therefore  required  his  immediate  release.    Second,  Pabon  argues 

that the state police failed to timely obtain the judicial determination of probable 

cause to arrest required under Gerstein v. Pugh, 420 U.S. 103 (1975), and County of 

Riverside  v.  McLaughlin,  500  U.S.  44  (1991).    Specifically,  he  maintains  that  (1) 

since the state court judge did not make an affirmative determination of probable 




                                              3 
cause  for  his  continued  detention  until  about  4:00  P.M.  on  March  23,  his 

detention extended beyond the 48 hours within which the Gerstein determination 

generally  must  be  made,  and  (2)  the  officers’  failure  to  obtain  a  probable  cause 

determination  at  an  earlier  point  in  the  process  amounted  to  an  “unreasonable 

delay”  of  that  determination,  in  violation  of  the  Fourth  Amendment,  under  the 

framework  McLaughlin  provides  for  analyzing  such  claims.    Any  one  of  these 

errors, Pabon contends, is sufficient to warrant suppression.   

       We reject each of Pabon’s arguments.    Throughout Pabon’s detention, and 

based  on  the  totality  of  the  circumstances  they  confronted,  police  had  probable 

cause  to  believe  that  he  had  committed  –  indeed,  that  he  was  committing  – 

narcotics  offenses.    Thus,  even  assuming  arguendo  that  the  Fourth  Amendment 

required  the  police,  after  the  x‐ray  exam,  to  revisit  their  initial,  and  correct, 

determination  that  they  possessed  probable  cause  to  arrest,  Pabon’s  continued 

detention  was  lawful,  subject  to  the  Fourth  Amendment  framework  regulating 

the  warrantless  detention  of  an  individual  in  police  custody  set  out  in  Gerstein 

and McLaughlin.     

       Turning to Pabon’s contentions under those cases, we hold first that even 

if  the  officers  did  violate  McLaughlin’s  48‐hour  rule,  suppression  would  not  be 




                                              4 
justified.    Because  the  evidence  Pabon  seeks  to  have  suppressed  was  obtained 

well  within  the  close  of  the  48‐hour  window,  violation  of  McLaughlin’s 

bright‐line  rule  cannot  have  been  the  cause  of  the  discovery  of  the  evidence  at 

issue, and hence suppression is not warranted.    Second, applying McLaughlin’s 

framework  for  analyzing  whether  police  activity  subsequent  to  an  individual’s 

arrest constitutes “unreasonable delay” in bringing that individual’s case before 

a  magistrate, 1   we  hold  that  the  evidence  adduced  by  Pabon  does  not 

demonstrate,  on  these  facts,  that  the  police  unreasonably  delayed  the 

determination  Gerstein  and  McLaughlin  require.    We  therefore  affirm  the 

judgment of conviction entered below.   

                                    BACKGROUND 

                                I.    Factual Background 

       On March 16, 2014, on the Sunday preceding Pabon’s arrest, Vermont State 

Trooper  Lewis  Hatch  pulled  over  a  vehicle  driven  by  Jaiden  Paige,  in  which 

Pabon was a passenger, and Hatch deployed his canine detection dog, trained to 

detect  narcotics,  outside  the  vehicle.    The  canine  alerted  to  the  car.    After 

several consent searches, both on site and back at the police barracks, state police 


       1  We  use  the  term  “magistrate”  throughout  the  opinion  when  referring  to  a 
judicial officer.    See BLACK’S LAW DICTIONARY 1094, 1257 (4th ed. 2014). 


                                             5 
officers discovered $8,575 inside the purse of Emily Degrandi, a third occupant of 

the vehicle, who told them that half of the money was hers, and half belonged to 

Pabon.    The  police  canine  later  alerted  to  the  money  in  a  blind  sniff  test.    The 

officers  ultimately  allowed  all  the  occupants  of  the  vehicle  to  leave,  but  they 

seized the money and vouchered it as evidence. 

       Four days later, on March 20, Hatch received a tip that Paige was planning 

to  rent  a  car  from  Green  Mountain  Car  Rental  (“Green  Mountain”)  in  Rutland, 

Vermont.    By  this  time,  Hatch  had  been  informed  by  the  Vermont  State  Police 

drug  task  force  that  Paige  was  a  suspected  narcotics  trafficker.    According  to 

information  the  task  force  provided,  Paige  frequently  ferried  narcotics  north 

from Hartford, Connecticut to Rutland, a round‐trip distance of over 300 miles, 

by driving north on Interstate 91 and then northwest on Vermont State Route 103 

(“Route 103”).    He  frequently  would not  carry the  narcotics  himself,  according 

to  the  task  force’s  information,  but  would  instead  have  an  associate  body‐pack 

the drugs for the duration of the drive. 

       Hatch followed up on the Paige tip by contacting Green Mountain directly 

and  inquiring  into  Paige’s  rental  history.    Hatch  was  advised  that  Paige  had 

rented from Green Mountain several times in the past, that he would frequently 




                                               6 
rent a vehicle in the afternoon and return it early the next morning, and that he 

would generally put hundreds of miles on the vehicle in the interim.    Hatch also 

confirmed  that  Paige  was  scheduled  to  rent  a  vehicle  that  evening  and  Hatch 

obtained the make, model, and license number of that automobile. 

      Hatch  also  investigated  Paige’s  traffic  stop  and  accident  history,  which 

corroborated  the  information  provided  by  the  drug  task  force.    This  history 

showed  that  Paige had  been  involved  in  a  number  of  incidents  along  Interstate 

91  and  Route  103  between  Hartford  and  Rutland,  and  that  nearly  all  these 

incidents occurred between 8:00 P.M. and 2:00 A.M.    More specifically, most of 

the  stops  and  accidents  in  the  evening  occurred  while  Paige  was  driving 

southward, and most of those that occurred in the very early morning took place 

while Paige was driving northward. 

      Armed with this information, Hatch monitored Green Mountain over the 

course  of  that  afternoon.    At  approximately  4:45  P.M.,  Hatch  observed  Paige 

entering Green Mountain.    Soon thereafter, drug task force personnel informed 

Hatch that the vehicle Paige was scheduled to rent was parked where Paige had 

earlier told Hatch that he lived; by late evening the drug task force indicated that 

the  car  was  no  longer  there.    Hatch  immediately  emailed  other  local  law 




                                           7 
enforcement to share the information he had gathered, and to inform them that it 

was  possible  Paige  would  be  making  what  appeared  to  be  his  regular  run  into 

Vermont from the Hartford area later that night. 

       At  about  12:42  A.M.  the  next  day  –  Friday,  March  21  –  Trooper  Seth 

Richardson  spotted  the  vehicle  Hatch  had  identified  in  his  email  heading 

northwest  on  Route  103  in  Vermont.    At  12:48  A.M.,  after  Richardson  had 

trailed  the  car  for  several  miles,  first  along  Route  103  and  then  north  on  U.S. 

Route 7 towards Rutland, Richardson pulled the vehicle over for failing to come 

to  a  complete  stop  at  a  stop  line  in  Rutland.    Paige  was  operating  the  vehicle, 

and  Pabon  was  in  the  passenger  seat.    While  Paige  provided  his  license  and 

registration at Richardson’s request, Pabon refused to identify himself. 

       In  response  to  questioning  from  Richardson,  Paige  claimed  that  he  had 

been driving north on U.S. Route 7 from a town several miles to the south on the 

same road.    When Richardson informed Paige that he had seen Paige turn onto 

U.S. Route 7 from Route 103, Paige denied having done so.    Paige subsequently 

consented to a search of his rental vehicle, and both he and Pabon stepped out of 

the vehicle to allow Richardson, together with several officers from the Rutland 

Police Department who had joined him, to conduct the search.    The officers did 




                                              8 
not  immediately  locate  anything  of  interest  in  the  vehicle,  and  both  Paige  and 

Pabon  were  permitted  to  reenter  the  car  while  the  officers  conducted  a  canine 

sniff  of  the  vehicle’s  exterior.    The  canine  alerted  on  the  exterior  of  the 

passenger‐side  front  door  of  the  vehicle,  inside  of  which  Pabon  was  seated.   

Given  the  canine  alert,  the  officers  asked  Pabon  and  Paige  to  exit  the  vehicle 

again,  placed  each  in  a  separate  police  cruiser,  and  escorted  them  to  the  state 

police barracks in Rutland. 

       Once  at  the  barracks,  the  officers  asked  Pabon  and  Paige  to  consent  to 

searches of their person.    Paige granted consent, but the search revealed nothing 

of  interest.    Further,  when  Trooper  Hatch  brought  his  canine  into  the  search 

room to conduct a sniff of the chair on which Paige had been sitting, the canine 

did not alert to the chair.    Paige was accordingly released soon thereafter. 

       Pabon, on the other hand, refused to give the officers a clear answer as to 

whether  or  not  he  would  consent  to  a  search  of  his  person.    Instead,  after  first 

equivocating  as  to  whether  officers  could  search  his  jacket,  Pabon  became 

agitated and suddenly removed all of his clothing without having been asked to 

do so.    The officers did not conduct a search of Pabon’s person or his clothing at 

that  time,  though  they  did  ask  Pabon  to  sit  on  a  chair  in  another  room  so  that 




                                               9 
they  could  conduct  a  canine  sniff.    Pabon  vehemently  refused  to  sit  down, 

becoming confrontational to the point that he was returned to his holding cell for 

safety reasons. 

      After being returned to his cell, Pabon urgently asked to use the bathroom, 

threatening to urinate on the floor (and even removing his penis from his pants 

to  do  so)  if  he  was  not  immediately  taken  to  the  facilities.    The  officer 

supervising Pabon told Pabon that he would return shortly to escort Pabon to the 

bathroom, but that he would first need to ensure that the water flow to the toilet 

was  turned  off.    Pabon  agreed  to  wait.    When  the  officer  returned,  however, 

Pabon denied that he needed to use the bathroom and merely asked the officer 

for some water.    Hours later, Pabon had still not required use of the facilities. 

      While  Pabon  was  being  held,  Hatch  sought  two  search  warrants  from 

Judge William Cohen of the Vermont Superior Court: one permitting the officers 

to conduct a more thorough search of Paige’s rental vehicle, and one permitting 

both  a  search  of  Pabon’s  person  and  clothing  and  the  x‐ray  of  his  lower 

abdomen.    Judge  Cohen  issued  both  warrants  at  7:50  A.M.  on  the  morning  of 

March 21.    By this time, about seven hours had elapsed since the initial stop of 

the car in which Pabon was a passenger.     




                                          10 
       State  police  officers  promptly  conducted  the  searches  Judge  Cohen  had 

authorized.    In  the  course  of  searching  the  vehicle,  the  officers  discovered  and 

seized  three  cell  phones.    In  addition,  a  canine  sniff  produced  alerts  on  the 

passenger‐side door, the cushion on the front passenger‐side seat (where Pabon 

had been sitting), and the floorboard beneath the driver’s‐side seat.    The search 

of Pabon’s person, however, revealed nothing of interest. 

       After Pabon left for the Rutland Hospital with several officers for his x‐ray, 

Hatch conducted a canine sniff of the cell in which Pabon had been held.    The 

dog  circled  inside  the  holding  cell  several  times  and  then  issued  what  Hatch 

identified as an alert to the odor of narcotics. 

       At  the  Rutland  Hospital,  Pabon  was  asked  by  hospital  staff  to  provide  a 

urine  sample.    A  police  officer  escorted  Pabon  into  the  restroom  and  told  him 

that,  when  he  was  finished  providing  the  sample,  he  could  urinate  into,  but 

should not flush, the toilet.    Pabon subsequently sat on the toilet, informing the 

officer that he needed to defecate.    He was again advised that he could not flush 

as  the  police  suspected  that  he  was  body‐packing.    Contrary  to  instructions, 

Pabon abruptly turned as if adjusting his handcuffs and flushed or attempted to 




                                            11 
flush the toilet, but the police who quickly responded did not observe anything 

in it.     

         Pabon’s  x‐rays  were  then  taken  and  examined  by  two  doctors  at  the 

hospital:  a  radiologist  and  the  emergency  room  attending  physician  who  had 

admitted Pabon.    The images revealed several shaded masses in Pabon’s pelvic 

area.    In a written evaluation, Dr. James Rademacher, the radiologist, concluded 

that this x‐ray did not provide specific “evidence [of] a foreign body” or of any 

“rectal  foreign  body.”    Joint  App’x  161.    Dr.  Rademacher  explained  to  the 

officers that, while he “did see several quite rounded structures in the rectum,” 

the  x‐ray  did  not  show  “any  foreign  bodies  [or]  foreign  material  in  the  rectum 

consistent  with  drug‐packing,”  and  that  the  “rounded  structures”  visible  in  the 

image  were  “most  likely  .  .  .  very  hard  stool  balls.”    Id.  at  170.    Dr.  Todd 

Gregory,  the  emergency  room  physician,  likewise  reported  in  a  separate 

evaluation that the “x‐rays [we]re negative,” and that it was therefore “unlikely” 

that Pabon was body‐packing.    Id. at 82.     

         Dr.  Rademacher  also  explained  to  the  officers  in  conversation,  however, 

that an x‐ray exam is not necessarily a test that is “all that sensitive . . . [or] that 

specific”  for  uncovering  evidence  of  body‐packing.    Id.  at  170.    Because  an 




                                             12 
x‐ray  works,  in  part,  by  revealing  differences  between  the  densities  of  objects 

captured in the image, and because the density of packed narcotics can be similar 

to  that  of  biological  material,  Dr.  Rademacher  explained  that  it  was  certainly 

“possible that there could be some type of rectal packing . . . not” identifiable in 

the  x‐ray  image.    Id.  at  171.    As  he  put  it,  he  saw  no  “positive  evidence  for  a 

foreign  body  within  the  rectum,”  but  that  while  positive  evidence  would  be 

“highly specific” on this point, the absence of such evidence “does not mean [the 

foreign body] does not exist.”    Id. at 170‐71.   

       The hospital discharged Pabon into the custody of the state police just after 

2:30  P.M.,  under  fourteen  hours  since  the  stop  of  Paige’s  car.    Upon  Pabon’s 

return  to  the  police  barracks,  Hatch  began  to  draft  an  application  for  an 

additional  search  warrant  permitting  the  officers  to  bring  Pabon  back  to  the 

hospital  for  a  CT  scan,  which  would  be  more  reliable.    In  the  interim,  one  of 

Hatch’s  on‐site  superiors,  Sergeant  Mark  Perkins,  emailed  a  copy  of  the  x‐ray 

images to Sergeant Eric Albright, who had worked in drug interdiction for about 

16 years and, in that capacity, had reviewed x‐rays of suspected body packers on 

over  a  dozen  occasions. 2     Examining  the  images,  Albright  “immediately 


       2  Albright had served as an EMT before becoming a state trooper.    At the time 
of the events at issue in this case, he was assigned to the traffic operations unit. 


                                               13 
observed three masses in the lower pelvis area,” a presentation “consistent with 

other x‐rays [he had] observed” in several body‐packing cases he had worked on.   

Id.  at  73.    Albright  completed  an  affidavit  documenting  his  assessment,  which 

Hatch then incorporated into the larger affidavit he had prepared in support of 

the CT scan search warrant application. 

       Meanwhile,  Pabon  remained  in  a  holding  cell  in  the  police  barracks.    At 

about  4:15  P.M.,  less  than  two  hours  after  his  discharge  from  the  Rutland 

Hospital,  he  banged  his  head  on  the  cell  doors  and  appeared  to  injure  himself.   

The  officers  tending  to  him  decided  to  take  Pabon  back  to  the  hospital  for 

examination  and  possible  treatment,  notifying  Hatch  of  the  situation.    Hatch 

completed  the  warrant  application  shortly  thereafter  –  likely  before  5:00  P.M.   

While  he  immediately  sought  its  approval  from  a  state  court  judge,  he  was  at 

first unable to reach one. 

       Back at the hospital, Pabon was evaluated by Dr. John Hartmann at about 

5:10  P.M.    Pabon  complained  of  lethargy  and  Dr.  Hartmann  noted  that  Pabon, 

on examination, appeared to be lethargic.    After being informed by the officers 

on scene that Pabon was suspected of body‐packing, Dr. Hartmann reviewed the 

x‐ray  images  taken  earlier  in  the  day  and  found  them  to  be  “equivocal”  on  the 




                                            14 
question  of  whether  Pabon  was  body‐packing.    Id.  at  80.    Out  of  concern  that 

Pabon  might  actually  be  body‐packing,  and  specifically  that  a  punctured 

narcotics bag  could  be  causing  Pabon’s  lethargy and  posing  a  risk  of  harm,  Dr. 

Hartmann ordered a CT scan, at which point, according to Dr. Hartmann, Pabon 

“became  suddenly  and  acutely  alert,”  repeatedly  and  vociferously  refusing  to 

have the scan performed.    Pabon was discharged from the hospital at about 6:15 

P.M. with a diagnosis of “lethargy, resolved.” 

      By this time, Hatch had spoken to Judge Cohen, though the precise time is 

not  clear  from  the  record.    Judge  Cohen,  pointing  to  the  fact  that  Dr. 

Rademacher’s  and  Dr.  Gregory’s  written  assessments  indicated  that  the  x‐rays 

did not reveal evidence of body‐packing, had declined to issue the warrant for a 

CT  scan.    Informed  of  the  most  recent  developments  at  the  hospital,  however, 

Hatch  soon  secured  an  affidavit  from  Dr.  Hartmann  attesting  to  his  interaction 

with Pabon, his view that the x‐ray images were “equivocal for foreign body in 

the  patient’s  rectum,”  and  his  recommendation  that  a  CT  scan  be  performed.   

Hatch  then  revised  his  own  affidavit  accordingly  and  resubmitted  the 

application for a CT scan search warrant to Judge Cohen.    At 9:15 P.M., or just 




                                           15 
over 20 hours since the car in which Pabon was riding was stopped, Judge Cohen 

issued the requested warrant. 

       Pabon  underwent  a  CT  scan  soon  thereafter.    The  CT  scan  images 

revealed  multiple  rounded  densities  in  the  rectum  suggestive  of  body‐packing.   

Pabon was approached by medical personnel and, on their advice, he agreed to 

ingest oral laxatives.    Sometime after midnight, just over 24 hours after he was 

initially  detained,  Pabon  passed  three  packages  containing  narcotics.    Pabon 

continued  to  pass  packages  over  the  next  several  days.    In  total,  police 

recovered  eight  packages  from  Pabon  containing,  together,  nearly  100  grams  of 

cocaine and heroin. 

       On March 23, at about 4:00 P.M., Hatch contacted Judge Cohen to obtain a 

determination  that  the  state  police  had  probable  cause  to  detain  Pabon.    Judge 

Cohen  so  found,  and  set  bail  at  $500,000.    Arraignment  –  the  first  time  Pabon 

appeared before a judicial officer – was held on March 26 before Judge Theresa 

DiMauro.    Bond was re‐set at $250,000, and Pabon entered a plea of not guilty. 

                                II.    Procedural History 

       Following  the  dismissal  of  state  charges  in  favor  of  federal  prosecution, 

Pabon was indicted in the District of Vermont on one charge of possession with 




                                            16 
intent  to  distribute  cocaine  and  heroin.    Pabon  thereafter  filed  a  motion  to 

suppress  physical  evidence  obtained  after  his  arrest  with  the  district  court 

(Murtha,  J.).    As  relevant  here,  Pabon  argued  that  suppression  was  warranted 

because  probable  cause  dissipated  after  doctors  determined  his  x‐rays  did  not 

reveal any foreign material and that, therefore, the state police were required to 

release him immediately upon discharge from the hospital.    Pabon also argued 

that suppression was warranted because the state police had violated the Fourth 

Amendment rule set forth in Gerstein and McLaughlin, by not securing a prompt 

judicial determination of probable cause to detain after his warrantless arrest. 

      After a suppression hearing at which Hatch and Dr. Rademacher, among 

others,  testified,  the  district  court  denied  Pabon’s  motion,  concluding  that  the 

officers  had  not  violated  Pabon’s  Fourth  Amendment  rights.    Pabon  and  the 

Government  subsequently  entered  into  a  plea  agreement  pursuant  to  Federal 

Rule of Criminal Procedure 11(c)(1)(C) in which they agreed upon a sentence of 

30  months,  at  the  low  end  of  Pabon’s  applicable  Sentencing  Guidelines  range.   

The  plea  agreement  also  preserved  Pabon’s  right  to  appeal  the  district  court’s 

ruling  on  his  motion  to  suppress.    The  court  accepted  the  plea  agreement  and 




                                           17 
sentenced  Pabon  principally  to  30  months’  imprisonment.3    This  appeal  timely 

followed. 

                                       DISCUSSION 

       In  adjudicating  the  merits  of  this  appeal,  we  review  the  district  court’s 

factual  findings  for  clear  error,  and  its  application  of  law  to  fact  de  novo.    See 

United  States  v.  Bohannon,  824  F.3d  242,  247–48  (2d  Cir.  2016).    We  may  affirm 

the district court’s judgment on a motion to suppress “on any ground that finds 

support in the record.”    United States v. Ganias, 824 F.3d 199, 208 (2d Cir. 2016) 

(en banc).   

       Though  we  have  previously  expressed  some  doubt  about  whether,  in 

conducting our review, we “view the evidence in the light most favorable to the 

prevailing party [on the motion to suppress] or . . . simply review for clear error,” 

United States v. Bershchansky, 788 F.3d 102, 110 (2d Cir. 2015), we clarify here that, 

in reviewing the district court’s decision, we apply familiar standards governing 

clear  error  review,  without  viewing  the  evidence  in  either  party’s  favor.    In 

addition to carrying with it the advantage of invoking already‐familiar standards 

of review, this approach is also the one most consistent with precedent.     


       3   Pabon  has  now  completed  the  30‐month  term  of  incarceration  ordered  by  the 
district court. 


                                               18 
        In  Ornelas  v.  United  States,  517  U.S.  690  (1996),  the  Supreme  Court,  in 

holding  “that  as  a  general  matter  determinations  of  reasonable  suspicion  and 

probable cause should be reviewed de novo on appeal,” also made clear that we 

review  a  district  court’s  findings  of  fact  underlying  such  determinations  “only 

for  clear  error.”4    Id.  at  699.    The  Court  in  Ornelas  nowhere  suggested  that  the 

clear  error  standard  should  be  slanted  in  favor  of  one  party  or  another, 

moreover,  but  instead  suggested  that  it  intended  for  us  to  apply  the  familiar 

version of that standard.    As the Court explained, “‘[c]lear error’ is a term of art 

derived from Rule 52(a) of the Federal Rules of Civil Procedure, [which] applies 

when  reviewing  questions  of  fact.”    Id.  at  694  n.3.    The  Court  nowhere 

indicated  that  this  “term  of  art”  takes  on  a  different  meaning  when  invoked  in 

the context of the appeal from a motion to suppress.   




          Illinois  v.  Gates  had  earlier  held,  in  the  context  of  warrants,  that  an  issuing 
        4

magistrate’s  probable  cause  determination  is  not  reviewed  de  novo,  but  should  be 
upheld  so  long  as  “the  magistrate  had  a  ‘substantial  basis  for  .  .  .  conclud[ing]’  that  a 
search  would  uncover  evidence  of  wrongdoing.”    Illinois  v.  Gates,  462  U.S.  213,  236 
(1983) (quoting Jones v. United States, 362 U.S. 257, 271 (1960)); see also Walczyk v. Rio, 496 
F.3d  139,  157,  158‐59  (2d  Cir.  2007)  (applying  same  standard  to  arrest  warrant).   
Pabon’s  Fourth  Amendment  challenges  are  not  principally  directed  at  the  probable 
cause supporting either of the two search warrants that issued during his detention, and 
we do not address the standard of review in the context of searches or arrests pursuant 
to warrant. 


                                                  19 
       As  to  the  alternative  approach,  namely  viewing  the  evidence  in  the  light 

most favorable to the prevailing party, this standard makes little sense, given the 

Supreme Court’s admonition in Ornelas that we should also give “due weight” to 

the inferences drawn by local law enforcement officers and by trial judges, who 

are  resident  in  the  communities  they  serve.    Ornelas,  517  U.S.  at  699;  United 

States  v.  Wilson,  699  F.3d  235,  242  (2d  Cir.  2012).    A  reviewing  court  should 

“review findings of historical fact only for clear error,” the Court said, “giv[ing] 

due weight to inferences drawn from those facts by resident judges and local law 

enforcement officers.”    Ornelas, 517 U.S. at 699.    But employing the alternative 

approach, it is far from clear how one might go about appropriately layering the 

inferences  required  by  this  approach  on  top  of  the  “due  weight”  afforded  by 

Ornelas to locally‐drawn inferences. 

       As  a  result,  as  Bershchansky  itself  recognized,  “the  better  approach  is  to 

review  the  district  court’s  findings  of  fact  for  clear  error  without  viewing  the 

evidence in favor of either party.”    788 F.3d at 109.    While we have not, in cases 

since  Bershchansky,  definitively  resolved  the  question  that  case  left  open,  this 

“better approach” is the one we have consistently invoked.    See, e.g., Bohannon, 

824  F.3d  at  247–48.    And,  of  particular  note,  this  is  the  standard  we  recently 




                                            20 
applied  when  sitting  as  an  en  banc  court  in  Ganias.    824  F.3d  at  208.    We 

therefore decline to view the evidence in the Government’s favor in the context 

of this challenge to Pabon’s warrantless detention, and instead simply apply the 

clear error standard.     

                                              I 

       An  officer  has  probable  cause  to  arrest  where  he  is  in  possession  of 

“reasonably  trustworthy  information  [concerning]  facts  and  circumstances 

sufficient to warrant a person of reasonable caution in the belief that the person 

to be arrested has committed or is committing a crime.”    Walczyk v. Rio, 496 F.3d 

139,  156  (2d  Cir.  2007)  (internal  quotation  marks  omitted).    This  standard  “is  a 

practical,  nontechnical  conception  that  deals  with  the  factual  and  practical 

considerations of everyday life on which reasonable and prudent men, not legal 

technicians,  act.”    Maryland  v.  Pringle,  540  U.S.  366,  370  (2003)  (internal 

quotation  marks  omitted).    “Because  the  standard  is  fluid  and  contextual,  a 

court  must  examine  the  totality  of  the  circumstances  [surrounding]  a  given 

arrest.”    United States v. Delossantos, 536 F.3d 155, 159 (2d Cir. 2008).    In doing 

so,  we  consider  the  circumstances  from  the  perspective  of  an  objectively 

reasonable  police  officer,  recognizing  that  the  officer  is  entitled  to  draw 




                                             21 
reasonable  inferences  on  the  basis  of  his  prior  experience.    Id.;  see  also  Ornelas, 

517 U.S. at 700. 

       Pabon does not vigorously contest on appeal that the Vermont state police 

had  probable  cause  to  arrest  him  following  the  early  morning  March  21,  2014 

traffic  stop.    At  the  time  of  that  arrest,  the  police  were  acting  on  the  basis  of 

specific information: (1) that Paige, a known drug dealer, had been scheduled to 

rent a car the prior evening; (2) that Paige had a history of nighttime drug runs, 

ferrying drugs north on Interstate 91 and northwest on Route 103, from Hartford 

to  Rutland;  (3)  that  the  contraband  carried  on  these  nighttime  runs  was 

frequently  transported  by  an  associate  (in  this  case,  Pabon)  who  would 

body‐pack  the  drugs;  (4)  that  Paige  often  rented  a  car  for  these  long  overnight 

drives from the very car rental outlet he rented from the prior evening; (5) that 

Paige  had  a  history  of  evening  and  early  morning  traffic  stops  and  accidents 

along this defined route between Hartford and Rutland; (6) that Paige was seen 

driving  along  Route  103  that  evening,  but  denied  having  been  on  it;  (7)  that 

earlier  that  same  week  Pabon  had  been  in  the  car  with  Paige  when  a  trained 

canine  alerted  to  the  car  and  to  money  suspected  of  being  drug‐sale  proceeds; 

and (8) that a canine also alerted on the front passenger side of the vehicle, where 




                                               22 
Pabon  was  seated,  on  the  very  night  of  his  arrest.    Given  the  totality  of 

circumstances – and in light of “the events leading up to the arrest,” Pringle, 540 

U.S. at 371 – the officers had probable cause to arrest Pabon.     

      Pabon’s  chief  contention  is  that  after  the  initial  arrest  and,  in  particular, 

after  the  assessments  by  Drs.  Rademacher  and  Gregory  that  the  x‐ray  images 

taken  pursuant  to  the  first  search  warrant  did  not  reveal  evidence  of 

body‐packing,  probable  cause  had  “dissipated.”    Pabon  Br.  24.    As  a  result, 

Pabon  argues,  he  should  have  been  released  from  police  custody  as  soon  as  he 

was returned to the police barracks from the hospital, if not before.    The failure 

to  release  him,  he  contends,  warrants  suppression  of  all  the  evidence  that 

followed.    For the following reasons, we disagree.     

                                            **** 

      We  appear  to  have  first  discussed  the  effect  of  a  dissipation  of  probable 

cause on the legality of a search or seizure in United States v. Marin‐Buitrago, 734 

F.2d 889 (2d Cir. 1984).    There, we observed that officers charged with executing 

a  warrant  have  a  “duty  to  report  new  or  correcting  information  to  the 

magistrate” if information received after the warrant has been signed, but before 

its  execution,  would  be  “material  to  the  magistrate’s  determination  of  probable 




                                             23 
cause” – in other words, would “cast doubt on the existence of probable cause.”   

Id. at 894‐95.    Though Marin‐Buitrago dealt with the standards for issuance of a 

search  warrant,  the  same  logic  applies  in  evaluating  whether  probable  cause 

exists  for  a  warrantless  arrest.    See  Walczyk,  496  F.3d  at  156  (applying  the 

standards governing probable cause for a warrantless arrest to evaluate probable 

cause for issuance of a warrant).    As the Fifth Circuit explained in the context of 

a warrantless seizure of property, it is “a corollary . . . of the rule that the police 

may rely on the totality of facts available to them in establishing probable cause” 

that officers “may not disregard facts tending to dissipate probable cause” when 

directly  confronted  with  such  facts  before  an  arrest  is  made.    Bigford  v.  Taylor, 

834 F.2d 1213, 1218 (5th Cir. 1988); see also Panetta v. Crowley, 460 F.3d 388, 395 (2d 

Cir. 2006) (“[A]n officer may not disregard plainly exculpatory evidence.”); Jocks 

v.  Tavernier,  316  F.3d  128,  135  (2d  Cir.  2003)  (“[U]nder  some  circumstances,  a 

police  officer’s  awareness  of  the  facts  supporting  a  defense  can  eliminate 

probable cause.”).     

       We  have  not  often  considered  dissipation  in  the  context  of  new 

information  emerging  after  a  warrantless  arrest  based  on  probable  cause.    The 

core obligation the Fourth Amendment imposes on the police at this stage is to 




                                             24 
ensure that “persons arrested without a warrant . . . promptly be brought before 

a  neutral  magistrate  for  a  judicial  determination  of  probable  cause.”   

McLaughlin,  500  U.S.  at  53;  see  also  Manuel  v.  City  of  Joliet,  137  S. Ct.  911,  917–18 

(2017)  (explaining  that,  after  an  arrest,  the  focus  of  the  Fourth  Amendment’s 

guarantee  to  individuals  detained  without  a  warrant  is  on  ensuring  that  the 

detainee  receives  a  “fair  and  reliable  determination  of  probable  cause  as  a 

condition for [imposing] any significant pretrial restraint” (quoting Gerstein, 420 

U.S.  at  125)).    It  is  then  the  magistrate’s  job  to  determine  “whether  there  is 

probable cause for detaining the arrested person pending further proceedings.”5   

Gerstein, 420 U.S. at 120. 


        5  This understanding is embedded in our § 1983 case law.    We have explained 
that  the  probable‐cause‐to‐arrest  inquiry  is  generally  “limited  to  whether  the  facts 
known  by  the  arresting  officer  at  the  time  of  the  arrest  objectively  provide[]  probable 
cause  to  arrest.”    Gonzalez  v.  City  of  Schenectady,  728  F.3d  149,  155  (2d  Cir.  2013) 
(internal  quotation  marks  omitted);  see  also  Warren  v.  Dwyer,  906  F.2d  70,  73  (2d  Cir. 
1990)  (“[P]robable  cause  encompasses  only  that  information  available  to  the  arresting 
official  prior  to  and  including  the  point  of  seizure.”).    A  § 1983  plaintiff’s  false  arrest 
claim  therefore  fails so long as the  officer had probable  cause  to arrest  at  the  time  the 
arrest  was  made,  even  if  information  later  developed  that  would  undermine  probable 
cause.    See  Caldarola  v.  Calabrese,  298  F.3d  156,  166  (2d  Cir.  2002)  (examining  whether 
the  officer’s  decision  to  arrest  was  reasonable  “based  on  the  information  available  to 
him at the time”).    Thus, “[o]ur court has uniformly rejected Fourth Amendment false 
arrest  claims  premised  on  lawful  arrests  supported  by  probable  cause.”    See  Russo  v. 
City of Bridgeport, 479 F.3d 196, 204 (2d Cir. 2007).   
       Consistent  with  this  approach,  cases  from  other  circuits  concerning  the 
“dissipation” of probable cause generally address the question whether, when an officer 
receives information that directly undermines probable cause prior to an arrest, he must 

                                                   25 
        Other than the obligations clearly imposed by Gerstein and McLaughlin, the 

Supreme  Court  has  never  indicated  that  the  police  have  a  specific  Fourth 

Amendment  obligation  in  the  aftermath  of  a  warrantless  arrest  continually  to 

reevaluate  whether  the  available  evidence  still  definitively  supports  the  initial 

probable  cause  determination.    Some  sister  circuits,  moreover,  have  suggested 

that  the  administration  of  an  obligation  “to  release  suspects  the  moment 

sufficiently exculpatory evidence emerges” would be unmanageable.    See Peet v. 

City of Detroit, 502 F.3d 557, 565 (6th Cir. 2007); Brady v. Dill, 187 F.3d 104, 111–12 

(1st Cir. 1999).    In the often crucial hours after an arrest, the police and other law 

enforcement  officers  may  be  required  to  trace  multiple  developing  leads  at  any 

given  time,  with  each  new  piece  of  information  supporting  probable  cause,  or 

sometimes  running  counter  to  it.    Given  the  fluidity  purposely  built  into  the 

probable       cause      standard,       requiring        officers     continually        to    make 

moment‐to‐moment  assessments  of  probable  cause  could  misallocate  limited 



account  for  this  information  in  deciding  whether  probable  cause  to  arrest  is  present.   
See,  e.g.,  Seiser  v.  City  of  Chicago,  762  F.3d  647,  655–56  (7th  Cir.  2014)  (considering  and 
rejecting the contention that passing a field sobriety test prior to arrest negated probable 
cause); Stonecipher v. Valles, 759 F.3d 1134, 1146 (10th Cir. 2014) (evaluating the merits of 
a  false  arrest  claim  by  looking  to  the  officers’  reasonable  interpretation  of  the 
information  known  at  the  time  of  arrest);  Evett  v.  Denteff,  330  F.3d  681,  688  (5th  Cir. 
2003) (evaluating whether probable cause had dissipated “based on all of the available 
information at the time of the arrest”).     


                                                   26 
police resources and even undermine the framework established in Gerstein and 

McLaughlin, which provides for a prompt determination by a magistrate whether 

probable cause exists “as a prerequisite to extended restraint of liberty following 

arrest.”    420 U.S. at 114; see  Peet, 502 F.3d at 565 (noting that a “court‐imposed 

requirement”  of  ongoing  revaluation  of  probable  cause  could  result  in  “[s]ome 

released  suspects  [being]  rearrested  when  further  inculpatory  evidence 

emerged,” even multiple times).   

       We need not decide, however, whether an officer may, in an extreme case, 

be  required  to  release  a  detainee  arrested  without  a  warrant  where  probable 

cause  has  unequivocally  dissipated,  rendering  further  detention  prior  to  the 

magistrate’s  determination  unreasonable.    Cf.  Lowth  v.  Town  of  Cheektowaga,  82 

F.3d 563, 571 (2d Cir. 1996) (suggesting a § 1983 malicious prosecution claim may 

lie  where  an  officer  affirmatively  continues  processing  a  defendant’s  case  after 

the “groundless nature of the charges” has become “apparent”).    This case does 

not  present  this  question,  as  it  is  clear  from  an  assessment  of  the  record  that 

police  at  all  times  possessed  a  reasonable  basis  for  concluding  that  Pabon  had 

committed – indeed, was committing – a crime.     




                                             27 
       As discussed above, probable cause grounded the initial decision to detain 

Pabon.    In the hours after his arrest, moreover, Pabon’s behavior (including the 

sudden  removal  of  his  clothes,  and  his  peculiar  conduct  on  two  separate 

occasions  regarding  his  use  –  or  decision  not  to  use  –  the  restroom)  only 

supported  the  officers’  initial  probable  cause  assessment.    Additional  evidence 

emerged  from  several  canine  sniffs  conducted  over  the  course  of  that  morning.   

While Pabon was at the hospital, officers at the barracks conducted both a search 

and  canine  sniff  of  the  car  Pabon  had  been  riding  in  (pursuant  to  a  warrant 

issued  by  the  state  court  judge),  and  a  canine  sniff  of  the  holding  cell  where 

Pabon had been detained.    During a canine sniff accompanying the search of the 

vehicle,  the  canine alerted  on the  passenger  seat where  Pabon  had  been  sitting.   

Hatch also conducted a canine sniff of Pabon’s holding cell, at the end of which 

the dog, according to Hatch, alerted to the presence of an odor of narcotics.6 

       Pabon  argues  that  probable  cause  dissipated  “after  the  x‐rays  were 

negative  and  showed  ‘no  abnormal  masses’  or  ‘evidence  for  a  rectal  foreign 

body.’”    Br.  20.    But  he  fails  to  consider  the  written  assessments  filed  by  Drs. 


       6   Though  Pabon  contests  the  accuracy  of  Hatch’s  assessment  of  the  alert,  the 
district  court  credited  Hatch’s  testimony  at  the  suppression  hearing  that  the  alert  was 
consistent  with  the  behavior  the  dog  was  trained  to  demonstrate  upon  scenting  the 
presence of narcotics, and we cannot say that determination was clearly erroneous. 


                                                28 
Rademacher  and  Gregory  in  light  of  Dr.  Rademacher’s  testimony  at  the 

suppression  hearing  and  the  record  as  a  whole.    While  the  doctors’  written 

assessments  reflected  their  view  that  the  x‐ray  images  did  not  reveal  positive 

evidence  of  any  foreign  objects  in  Pabon’s  system,  Dr.  Rademacher’s  verbal 

statements  to  the  officers  at  the  time  qualified  this  appraisal,  highlighting  the 

limitations  of  x‐rays  as  a  tool  for  detecting  evidence  of  body‐packing.    As  Dr. 

Rademacher  elaborated  in  his  testimony,  an  x‐ray  image  will  not  necessarily 

capture  evidence  of  body‐packing  even  if  someone  is  carrying  narcotics.   

Because the x‐ray works, in part, by revealing relative densities of objects in the 

human  body,  and  because  narcotics  can  have  densities  similar  to  organic 

material, narcotics in the rectum are not always easily distinguishable in an x‐ray 

image.    It was therefore sufficiently clear to the officers at the hospital, including 

Hatch,  that  though  an  x‐ray  is  a  “reasonably  sensitive”  test,  Dr.  Rademacher’s 

assessment  that  the  image  did  not  reveal  the  presence  of  narcotics  “[did]  not 

mean that [they] [did] not exist.”7    Joint App’x 171.    It was therefore a distinct 



       7  As  Dr.  Rademacher  later  confirmed  to  investigators  from  the  Vermont  state 
police  drug  task  force,  after  reviewing  the  x‐ray  neither  he  nor  the  emergency  room 
attending physician were able to rule out the possibility that Pabon had, in fact, placed 
something in his rectum.    When asked, at the suppression hearing, why he had not   
 
 

                                              29 
possibility that the variations in image density Dr. Rademacher initially believed 

to be “very hard stool balls,” id. at 170, would, on further examination, prove to 

be narcotics packed inside Pabon’s rectum.     

       In  such  circumstances,  the  probable  cause  to  believe  that  Pabon  was 

transporting  narcotics  had  not  dissipated,  even  taking  into  account  the  x‐ray 

examination  results.    By  the  time  Pabon  was  discharged  from  the  hospital,  the 

state  police  not  only  had  the  information  they  had  collected  prior  to  Pabon’s 

arrest,  but  they  were  also  privy  to  Pabon’s  objectively  suspicious  behavior, 

canine alerts to places where Pabon was either sitting or had been held, and Dr. 

Rademacher’s  explanation  of  the  import  of  the  x‐ray  images  and  the  relative 

effectiveness of that search method.    The officers continued to have a reasonable 

basis for detaining Pabon, such that, even assuming arguendo that an obligation 

to  release  a  suspect  could,  in  some  circumstances,  arise,  it  did  not  do  so  here.   

Properly  framed,  the  central  question  in  this  case  is  thus  the  one  Gerstein  and 

McLaughlin  require  us  to  ask:  whether  the  state  police  officers  unreasonably 

delayed  obtaining  a  determination,  from  a  state  court  judge,  that  there  was 




further  elaborated  on  this  view  in  his  written  assessment,  Dr.  Rademacher  explained 
that  he  felt  it  was  unnecessary  because  he  had  already  conveyed  the  relevant 
information to Hatch. 


                                              30 
probable cause to detain.    See McLaughlin, 500 U.S. at 56.    It is therefore to that 

question that we now turn. 

                                            II 

       Pabon next argues for suppression on the grounds that he did not receive a 

timely post‐arrest determination of probable cause as guaranteed by the Fourth 

Amendment.    There  are  two  components  of  this  argument, paralleling  the  two 

aspects of Gerstein’s Fourth Amendment rule as later articulated by the Supreme 

Court in McLaughlin.     

       First,  in  McLaughlin,  the  Court  clarified  the  timeframe  within  which  the 

probable  cause  determination  required  under  Gerstein  must  be  made.    In  an 

effort to “more clearly articulate the boundaries of what is permissible under the 

Fourth  Amendment,”  the  Court  explained  that  “a  jurisdiction  that  provides 

judicial  determinations  of  probable  cause  within  48  hours  of  arrest  will,  as  a 

general matter, comply with the promptness requirement of Gerstein.”    Id. at 56.   

Where  a  jurisdiction  sets  and  hews  to  such  a  rule,  the  “jurisdiction[]  will  be 

immune  from  systemic  challenges”  to  its  compliance  with  Gerstein’s  mandate.   

Id.    At  the  same  time,  if  “an  arrested  individual  does  not  receive  a  probable 

cause determination within 48 hours . . . the burden shifts to the government to 




                                            31 
demonstrate  the  existence  of  a  bona  fide  emergency  or  other  extraordinary 

circumstance” justifying the delay.    Id. at 57. 

       Compliance with this rule, however, does not guarantee “that the probable 

cause  determination  in  a  particular  case  passes  constitutional  muster  simply 

because  it  is  provided  within  48  hours.”    Id.  at  56  (emphasis  added).    Indeed, 

such  timing  “may  nonetheless  violate  Gerstein  if  the  arrested  individual  can 

prove that his or her probable cause determination was delayed unreasonably.”   

Id.    Examples  of  such  delay  include  “delays  for  the  purpose  of  gathering 

additional evidence to justify the arrest, a delay motivated by ill will against the 

arrested individual, or delay for delay’s sake.”    Id.     

       Pabon  argues,  first,  that  he  was  not  provided  with  a  probable  cause 

determination  within  48  hours,  in  violation  of  McLaughlin’s  general  rule.   

Second, Pabon argues that even if there was no violation of McLaughlin’s general 

rule, the state police unreasonably delayed his probable cause hearing by using 

the time after his return from the hospital in the wake of his x‐ray exam to gather 

evidence  in  support  of  his  continued  detention.    We  consider  each  of  these 

arguments in turn. 




                                            32 
      A.     McLaughlin’s 48‐Hour Rule 

      Pabon first argues that the evidence the state police recovered – including, 

as  relevant  here,  the  CT  scan  results  and  the  packages  of  narcotics  he  passed 

thereafter – should have been suppressed because the Vermont state police failed 

to obtain a determination that there was probable cause to detain him until about 

63  hours  after  his  arrest,  in  violation  of  their  Fourth  Amendment  duties  under 

McLaughlin.    Neither  the  Supreme  Court  nor  this  Court  has  yet  determined 

whether  a  violation  of  McLaughlin’s  48‐hour  rule  is  an  appropriate  basis  for 

suppression.    See Powell v. Nevada, 511 U.S. 79, 84‐85 (1994).    However, we need 

not  do  so  here.    Even  assuming  the  general  availability  of  suppression  as  a 

remedy  in  this  context,  we  conclude  that,  since  the  bulk  (if  not  all)  of  the 

evidence  Pabon  seeks  to  suppress  was  discovered  well  within  the  relevant 

48‐hour  period,  there  is  an  insufficient  causal  link  between  the  technical 

McLaughlin  violation  and  the  evidence  Pabon  seeks  to  have  suppressed,  and 

suppression is therefore not warranted in this case. 

      Pabon was arrested at around 1:00 A.M. on the morning of March 21, 2014, 

and, as the Government concedes, the state police did not obtain a determination 




                                           33 
of probable cause to detain from a state court judge until 4:00 P.M. on March 23.8   

The  Government  contends  that  there  was  nevertheless  no  violation  of 

McLaughlin’s  48‐hour  rule  because  Judge  Cohen’s  earlier  determinations  as  to 

probable cause for the searches of Pabon’s person by x‐ray and CT scan qualify 

as judicial determinations of probable cause to detain under Gerstein.    While we 

address (and reject) this argument below, it is unnecessary to do so in the context 

of  our  discussion  here.    Because  the  relevant  evidence  –  the  CT  scan  and  the 

bags of narcotics passed by Pabon thereafter – was first obtained during the first 

24  hours  after  Pabon’s  arrest  (well  before  48  hours  had  elapsed),  there  is  no 

conceivable  causal  chain  connecting  the  violation  of  McLaughlin’s  48‐hour  rule 

and the discovery of this evidence.    As a result, even if police delay in obtaining 

a  probable  cause  determination  violated  this  component  of  McLaughlin, 

suppression would not be warranted. 

       The Supreme Court has long held “but‐for” causation to be an irreducible 

baseline  requirement  before  a  court  may  even  begin  to  consider  whether  the 


       8  Pabon’s  state  court  record  suggests  that  a  state  court  judge  in  fact  made  a 
determination  of  probable  cause  earlier  on  March  23.    However,  this  determination 
would  still  have  been  made  outside  of  McLaughlin’s  48‐hour  window  and  therefore 
would  not  change  the  issue  presented  on  appeal.    In  any  case,  to  the  extent  that  this 
earlier determination was made within the 48‐hour window, the Government does not 
press the argument and it is therefore waived.   


                                                 34 
remedy  of  suppression  is  justified  on  the  specific  facts  of  a  case.    “But‐for 

causality  is  .  .  .  a  necessary,  [but]  not  a  sufficient,  condition  for  suppression.”   

Hudson  v.  Michigan,  547  U.S.  586,  592  (2006).    Thus,  a  violation  of  McLaughlin’s 

48‐hour  rule  cannot  justify  suppression  unless  the  evidence  at  issue  was,  at  a 

minimum, discovered after the relevant period had passed.9    See United States v. 

Crews, 445 U.S. 463, 471 (1980) (suppression analysis generally “begin[s] with the 

premise  that  the  challenged  evidence  is  in  some  sense  the  product  of  illegal 

government  activity”).    Moreover,  a  “but‐for  cause,  or  causation  in  the  logical 

sense alone, can be too attenuated to justify exclusion.”    Hudson, 547 U.S. at 592 

(internal  quotation  marks  and  citation  omitted).    And  “[q]uite  apart  from  the 

requirement  of  unattenuated  causation,  the  exclusionary  rule  has  never  been 

applied  except  ‘where  its  deterrence  benefits  outweigh  its  substantial  social 

costs.’”    Id.  at  594  (quoting  Pa.  Bd.  of  Prob.  &  Parole  v.  Scott,  524  U.S.  357,  363 

(1998)). 

       9  As but one example, in Powell, 511 U.S. at 81, 84‐85, the Supreme Court, while 
declining to reach the question whether a violation of the 48‐hour rule can ever justify 
suppression  of  the  evidence  realized  as  a  result,  considered  a  case  in  which  a 
defendant’s  confession  was  obtained  on  the  fourth  day  after  his  arrest,  well  past 
McLaughlin’s 48‐hour window.   
        Further, Pabon himself seems to acknowledge the requirement of causation. See 
Br.  39  (“The  proper  remedy  for  a  violation  of  the  McLaughlin  rule  is  suppression  of 
evidence  seized  or  statements  made  after  the  point  at  which  the  hearing  should  have 
been held.”). 


                                                35 
       Here, by the time the 48‐hour window had elapsed, the state police already 

had in their possession much, if not all, of the evidence Pabon now seeks to have 

suppressed.    Pabon began passing packages containing narcotics approximately 

24 hours after he was initially detained, well within the 48‐hour window.    The 

fact  that  the  state  police  permitted  that  period  to  pass  without  obtaining  a 

determination of probable cause therefore cannot have caused their discovery of 

this  evidence.    It  is  possible  that,  since  some  of  the  bags  of  drugs  took  several 

days  to  pass  through  his  alimentary  canal,  some  bags  remained  inside  Pabon 

past  the  48‐hour  mark  and  were  then  passed  within  the  period  before  (as 

opposed  to  after)  the  judicial  determination  of  probable  cause  to  detain.    But 

this  is  not  a  ground  for  suppression.    For  one  thing,  Pabon  does  not  contend 

that this hypothetical possibility actually occurred or otherwise argue this point.   

In any event, there is no question that Pabon began passing packages of narcotics 

within the first 48 hours of arrest and that his subsequent passage of additional 

packages  while  remaining  detained  at  the  hospital  was  not  in  any  sense  the 

result  of  a  Gerstein  violation.    Any  causation  was  therefore  attenuated  and 

suppression  would  not  serve  a  net  social  benefit.    As  a  result,  suppression  of 




                                              36 
this evidence on the grounds that the state police officers violated McLaughlin’s 

48‐hour rule is not warranted.   

       B.     Gerstein, McLaughlin, and “Unreasonable Delay” 

       Pabon’s  second  argument  presents  a  closer  question.    He  contends  that, 

upon  his  initial  discharge  from  the  hospital,  it  was  clear  to  the  state  police  that 

the  available  evidence  was  not  sufficient  for  probable  cause  to  detain,  and  that 

they  therefore  improperly  delayed  seeking  a  determination  of  probable  cause 

while they sought further evidence in support of the arrest.    Accordingly, Pabon 

argues,  because  the  state  police  used  this  delay  “for  the  purpose  of  gathering 

additional  evidence”  to  ground  their  probable  cause  to  arrest,  their  actions 

violated  Gerstein’s  mandate  that  he  be  provided  with  a  “prompt[]”  judicial 

determination  of  probable  cause.    McLaughlin,  500  U.S.  at  56.    Pabon  further 

argues that, as a result, suppression is warranted.    On the facts of this case, we 

disagree with Pabon’s first contention, and hence we need not reach the second. 

              1.      The Status of the Probable Cause to Search Determination 

       As a preliminary matter, we reject the Government’s contention (noted in 

passing above) that Pabon had, by the time he returned from the hospital, already 

received  the  judicial  determination  of  probable  cause  required  by  Gerstein.    As 

the Government points out, Judge Cohen had previously issued the x‐ray search 

                                               37 
warrant  that  allowed  the  police  to  bring  Pabon  to  the  hospital  in  the  first 

instance.    The  Government  argues  that  the  probable  cause  determination 

necessarily made by Judge Cohen in issuing that search warrant amounted to a 

judicial  determination  of  probable  cause  to  detain  qualifying  under  Gerstein  as 

well.    Since  this  warrant  issued  within  seven  hours  of  Pabon’s  arrest,  the 

accompanying  determination  would,  if  so  qualifying,  undercut  any 

Gerstein‐based claim arising thereafter.   

        This  argument  is  unavailing,  however,  because  the  determination  of 

probable cause underpinning the x‐ray search warrant did not satisfy Gerstein.10   


        10  Pabon argues that this determination could not satisfy Gerstein because it was 
made  ex  parte.    However,  a  judicial  probable  cause  determination  need  not  be  made 
with the defendant present in order to satisfy Gerstein.    As Pabon recognizes, Gerstein 
itself  held  that  “the  Constitution  does  not  require  an  adversary  determination  of 
probable  cause.”    420  U.S.  at  123.    Pabon  offers  no  justification  for  his  belief  that, 
though  the  safeguards  of  an  adversary  proceeding  are  not  necessary,  the  detainee’s 
presence is still required.    Moreover, such a requirement would not make sense within 
the  structure  of  Gerstein,  as  a  Gerstein  probable  cause  determination  largely  takes  the 
place  of  a  pre‐arrest  warrant  determination,  at  which  the  target  of  the  investigation  is 
obviously  not  present.    See  Baker  v.  McCollan,  443  U.S.  137,  143  (1979)  (“A  person 
arrested pursuant to a warrant issued by a magistrate on a showing of probable[] cause 
is not constitutionally entitled to a separate judicial determination that there is probable 
cause to detain him pending trial.”).     
       In  any  case,  Pabon’s  argument  is  not  a  viable  one.    As  the  Court’s  analysis  in 
Powell shows, the question whether a jurisdiction has complied with McLaughlin turns 
on the timing of the probable cause determination made by the magistrate without the 
individual being detained present, not the subsequent preliminary hearing at which he 
does  appear.    See  Powell,  511  U.S.  at  81,  83–84.    In  fact,  this  point  is  so  basic  that  the 
leading treatise on search and seizure law plainly characterizes the Gerstein hearing as 

                                                     38 
Although  the  probable  cause  standard  governs  both  search  and  arrest,  and  the 

same  quantum  of  evidence  is  necessary  to  establish  either,  see  Florida  v.  Harris, 

568  U.S.  237,  243–44  (2013)  (citing  precedent  on  both  probable  cause  to  search 

and  probable  cause  to  arrest  in  articulating  the  relevant  standard  for  a  search); 

Zalaski v. City of Hartford, 723 F.3d 382, 389–90 (2d Cir. 2013) (same, in the context 

of  probable  cause  to  arrest),  a  determination  of  probable  cause  to  search  is  not 

the  same  as  a  determination  that  there  is,  at  the  same  time,  probable  cause  to 

arrest,  or  vice  versa.    Though  the  nature  of  the  inquiry  required  by  the  two 

analyses  is  the  same,  the  focus  of  the  inquiry  is  different.    The  question  in  a 

probable cause to search case – whether the available facts “warrant a person of 

reasonable  caution  in  the  belief  that  contraband  or  evidence  of  a  crime  is 

present,” Harris, 568 U.S. at 243 (internal quotation marks and brackets omitted) 

–  becomes,  in  a  probable  cause  to  arrest  case,  whether  the  available  facts 

“warrant  a  person  of  reasonable  caution  in  the  belief  that  the  person  to  be 

arrested  has  committed  or  is  committing  a  crime,”  Walczyk,  496  F.3d  at  156 




an “ex parte probable cause determination.”    3 Wayne R. LeFave, Search & Seizure: A 
Treatise on the Fourth Amendment § 5.1(g) (5th ed. 2012).    Thus, if Pabon did receive a 
timely  judicial  determination  of  probable  cause,  that  this  determination  was  made  ex 
parte is not problematic under Gerstein. 


                                              39 
(internal  quotation  marks  omitted).    Answering  one  question  does  not 

necessarily resolve the other.     

       Here,  the  Government  maintains  that  the  determination  that  probable 

cause existed to subject Pabon specifically to a search also provided, at the same 

time, probable cause sufficient to justify holding him for narcotics violations.    In 

the  particular  circumstances  of  this  case,  that  may  well  be  true.    But  the  state 

court  judge’s  determination  that  probable  cause  justified  the  search  by  x‐ray 

required  a  different  analysis  than  that  demanded  by  Gerstein,  and  the  former 

cannot  serve  as  a  categorical  substitute  for  the  latter.    (Indeed,  in  many  cases 

where there may be probable cause to search a home, an office, or even a person 

for  evidence  of  some  crime,  there  may  be  little  to  no  reason  to  believe  that  the 

home’s  occupant,  the  office  worker,  or  even  the  individual  to  be  searched  was 

involved  in  criminal  activity.)    The  judge’s  determination  that  probable  cause 

existed  to  search  thus  did  not  displace  the  state  police  officers’  continuing 

obligation to comply with Gerstein. 

              2.      McLaughlin’s “Unreasonable Delay” Framework 

       Because  the  state  court  judge’s  determination  of  probable  cause  for  the 

x‐ray  search  cannot  stand  in  for  Gerstein’s  determination  of  probable  cause  to 

detain,  McLaughlin’s  framework  remains  controlling,  and  the  question  becomes 

                                              40 
whether,  under  that  framework,  Pabon  satisfied  his  burden  of  “prov[ing]  that 

his . . . probable  cause  determination  was  delayed  unreasonably.”    500  U.S.  at 

56.    For reasons we now explain, we conclude that he did not. 

       As  the  Supreme  Court  has  recognized,  Gerstein  represents  a  “‘practical 

compromise’  between  the  rights  of  individuals  and  the  realities  of  law 

enforcement.”    McLaughlin,  500  U.S.  at  53  (quoting  Gerstein,  420  U.S.  at  113).   

Because  “the  burden  that  proliferation  of  pretrial  proceedings  places  on  the 

criminal  justice  system”  means  that  “the  interests  of  everyone  involved, 

including  those  persons  who  are  arrested,  might  be  disserved  by  introducing 

further  procedural  complexity  into  an  already  intricate  system,”  the  Court 

“stopped  short  of  holding  that  jurisdictions  [a]re  constitutionally  compelled  to 

provide  a  probable  cause  hearing  immediately  upon  taking  a  suspect  into 

custody and completing booking procedures.”    Id.    Thus, it is not the case that 

Gerstein  requires  “a  probable  cause  determination  to  be  made  as  soon  as  the 

administrative  steps  incident  to  arrest  [a]re  completed.”    Id.  at  54  (internal 

quotation  marks  and  emphasis  omitted).    Rather,  “Gerstein  struck  a  balance 

between competing interests; a proper understanding of the decision is possible 

only if one takes into account both sides of the equation.”    Id. 




                                            41 
       Even  within  the  48‐hour  timeframe,  however,  a  probable  cause 

determination  may  encroach  on  a  detainee’s  right  to  a  prompt  and  neutral 

determination of probable cause because it is “unreasonably” delayed.    Id. at 56.   

Case‐specific circumstances may, for example, demonstrate that the purpose of a 

delay  is  to  avoid  –  even  if  temporarily  –  a  magistrate’s  neutral  probable  cause 

determination.    Delay “for delay’s sake,” for instance, or “motivated by ill will 

against  the  arrested  individual,”  is  inconsistent  with  the  Fourth  Amendment, 

and hence violates Gerstein.    Id. at 56–57.    In addition, McLaughlin’s bright‐line 

rule  is  not  to  be  used  as  a  license  to  detain  first,  and  seek  justification  in  the 

ensuing 48 hours.    Thus, unreasonable delay includes “delay[ ] for the purpose 

of gathering additional evidence to justify the arrest.”    Id. at 56   

       At the same time, McLaughlin does not bar the police from continuing an 

ongoing  investigation  while  the  arrestee  is  being  held  and  awaiting  a  probable 

cause determination.    In fact, the practical reality of law enforcement is that an 

investigation often will be ongoing during the pendency of an initial detention – 

a  reality  that  is  ultimately  protective  of  both  the  defendant’s  interests  in  being 

free from extended seizure (because the investigation may exonerate a detainee) 

and  society’s  interest  in  the  prompt  and  efficient  investigation  of  crime.    The 




                                               42 
period  immediately  after  a  seizure  can  be  critical  as  the  police  investigate  the 

scene  of  a  crime,  take  witness  statements,  evaluate  suspects,  and  assess  the 

quality  of  potential  leads.    Such  investigative  efforts  can  be  essential  to 

developing  a  careful  and  detailed  picture  of  the  circumstances  of  a  suspected 

crime, especially because the quality of this information often diminishes rapidly 

with  time. 11     Accordingly,  neither  Gerstein’s  “practical  compromise,”  nor 

McLaughlin’s  “balance  [of]  competing  interests,”  demands  that  all  investigative 

activity cease the moment an arrest is made. 

       Pabon argues that he established before the district court that there was an 

unreasonable  delay  by  police  in  obtaining  a  magistrate’s  determination  of 

probable  cause  to  arrest  after  the  x‐ray  examination  failed  to  produce  evidence 

that  he  was  body‐packing  narcotics.    He  contends  that  at  this  point,  “[i]t  is 

undisputed  that  the  delays  were  occasioned  by  Trooper  Hatch’s  efforts  to  gain 

additional evidence to justify the arrest.”    Br. 38.    We disagree.    Pabon has not 

shown that the investigation subsequent to his discharge from the hospital was 

for  the  purpose  of  buttressing  the  officers’  probable  cause  so  as  to  justify  the 




          For instance, the accuracy of eyewitness testimony is generally correlated with 
       11

its temporal proximity to the witnessed events.    See Brandon L. Garrett, Eyewitnesses & 
Exclusion, 65 Vand. L. Rev. 451, 468–69 (2012).     


                                             43 
arrest.    Accordingly,  he  has  not  demonstrated  a  Fourth  Amendment  violation 

under McLaughlin that might, potentially, warrant suppression.   

       First,  as  already  discussed,  the  police  at  all  points  had  probable  cause  to 

believe  that  Pabon  was  transporting  narcotics.12  And  given  the  accumulating 

evidence,  Pabon  cannot  show,  as  he  must  under  McLaughlin,  that  the  officers’ 

decision  to  proceed  with  their  investigation  while  continuing  to  detain  him  – 

and, specifically, their decision to request that Judge Cohen issue a warrant for a 

CT  scan  –  amounted  to  unreasonable  delay  designed  to  further  strengthen  the 

officers’  probable  cause  case.    Pabon’s  evidence  shows  only  that  officers  took 

the  reasonable  next  step  in  seeking  the  more‐detailed  CT  scan  given,  as  the 

district  court  concluded,  that  “the  x‐rays  were  inconclusive.”    Joint  App’x  245.   

The  evidence  police  had  assembled  to  that  point,  moreover,  fully  justified  their 

efforts to obtain the more accurate scan.     

       Pabon  contends  that  the  fact  that  Judge  Cohen  initially  denied  the  state 

police  officers’  application  demonstrates  the  unreasonableness  of  the  officers’ 

decision to continue to detain him.    Pabon’s argument is essentially a version of 

       12   To decide this case, we need not resolve whether continuing probable cause to 
arrest  for  the  crime  to  be  charged  is  sufficient  to  defeat  an  inference  that  an  ongoing 
investigation  was  designed  to  permit  police  to  buttress  their  case  before  a  magistrate.   
At the  very least, however, the showing necessary to demonstrate unreasonable  delay 
in such a situation is correspondingly greater. 


                                                 44 
the same argument made by the Government and discussed above – namely, that 

a  determination  as  to  probable  cause  to  search  is  equivalent  to  a  determination 

about probable cause to detain.    But the mere fact that Judge Cohen determined 

in the immediate aftermath of the x‐ray procedure that the available evidence did 

not  justify  issuing  a  second  search  warrant  for  a  CT  scan  does  not,  under  the 

circumstances here, support a case for unreasonable delay under McLaughlin.     

       This conclusion stems, again, from the fact that the inquiries into probable 

cause  to  search  and  probable  cause  to  detain  are  different,  and  are  affected  by 

different  considerations,  given  the  Fourth  Amendment’s  “ultimate  touchstone” 

of  “reasonableness.”    Brigham  City  v. Stuart,  547 U.S.  398, 403  (2006).    Thus,  in 

determining  whether  a  search  warrant  for  a  medical  procedure  should  issue,  a 

magistrate  might  reasonably  conclude  that  a  bodily  intrusion  “implicates 

expectations of privacy and security of such magnitude that the intrusion may be 

‘unreasonable’  even  if  likely  to  produce  evidence  of  a  crime.”    Winston  v.  Lee, 

470  U.S.  753,  759  (1985);  see  id.  at  758‐61  (holding  that  surgical  intrusion  to 

recover bullet was unreasonable under the Fourth Amendment, based on totality 

of the circumstances).    Here, where the requested search was medical in nature 

and  its  scope  implicated  “significant  privacy  concerns,”  see  Birchfield  v.  North 




                                            45 
Dakota,  136  S.  Ct.  2160,  2178  (2016)  (internal  quotation  mark  omitted),  the 

decision not to issue a second search warrant in the immediate aftermath of the 

x‐ray  examination  simply  cannot  be  equated  to  a  determination  that  police 

lacked  a  reasonable  basis  to  believe  that  Pabon  was  engaged  in  narcotics 

trafficking and was properly detained.     

      Other factors, moreover, further support the conclusion that Pabon failed 

to  establish  an  unreasonable  delay  in  seeking  a  judicial  determination  of 

probable cause for his arrest.    As already noted, Pabon was arrested at around 

1:00  A.M.    The  first  search  warrant  was  obtained  within  seven  hours,  at  7:50 

A.M., by officers working in the early morning hours.    Similarly, police sought 

the  second  search  warrant  within  four  hours  of  Pabon’s  discharge  from  the 

hospital,  and  the  third  immediately  thereafter,  once  the  new  information  from 

Dr. Hartmann emerged.     

      As  already  noted,  these  multiple  search  warrant  applications  to  Judge 

Cohen,  well  within  the  first  24  hours  of  arrest,  cannot  substitute  for  the 

requirement  that  police  making  a  warrantless  arrest  obtain  a  prompt 

determination  from  a  magistrate  that  probable  cause  exists  to  detain.    At  the 

same  time,  these  efforts  substantially  undercut  Pabon’s  claim  that  police  were 




                                           46 
acting  unreasonably  to  delay  a  judicial  examination  into  the  basis  for  his 

detention.    Looked at objectively, and in light of the conclusion that the officers 

at  all  times  had  probable  cause  to  detain  Pabon,  these  applications  are  instead 

most  consistent  with  the  proposition  that  officers  were  acting  with  dispatch  to 

procure  the  narcotics  –  narcotics  that  would  not  only  be  important  to  a  later 

prosecution (even if unnecessary to show probable cause) but that also posed a 

health risk to a detainee in their custody.    Particularly where the detainee’s own 

post‐arrest  behavior  was  fueling  the  officers’  conviction  that  he  was 

body‐packing drugs, the police conduct here was reasonable, and did not involve 

unnecessary delay. 

       In  sum,  Pabon  has  not  demonstrated  that  the  state  police  officers 

unreasonably  delayed  the  probable  cause  determination  that  Gerstein  requires.   

Police  already  had  sufficient  evidence  to  support  his  arrest.    When  Pabon  was 

discharged  from  the  hospital  after  his  x‐ray  exam,  the  state  police  officers  had 

before them all of the background information grounding probable cause for the 

initial  arrest,  plus  all  of  the  information  that  had  developed  over  the  course  of 

the  day.    Layering  this  information  together,  the  police  reasonably  concluded 

that  an  application  for  a  CT  scan  search  warrant  should  follow.    This  warrant 




                                             47 
issued well within 24 hours of Pabon’s arrest, and resulted in his consent, upon 

medical advice, to ingest laxatives so as to remove narcotics from his body that 

posed a serious health risk to him and that also constituted important evidence.   

Because Pabon has failed to demonstrate that the reasonable steps undertaken by 

police after his initial detention were designed to provide the justification for his 

arrest, his claim under Gerstein and McLaughlin fails.    We accordingly affirm the 

district  court’s  denial  of  his  motion  to  suppress  the  evidence  subsequently 

obtained. 

                                      CONCLUSION 

       We have considered all of Pabon’s remaining arguments and find them to 

be without merit.13    For the foregoing reasons, we AFFIRM the judgment of the 

district court. 

        




          Before oral argument was held, Pabon filed a motion to supplement the record 
       13

on  appeal,  which  was  denied  without  prejudice  to  renewal  before  the  merits  panel. 
Docket  No.  24.  Although  Pabon  did  not  formally  re‐file  a  motion  on  the  docket,  he 
submitted  materials  and  argued  the  point  in  his  brief.  See  Br.  42‐47.  Assuming  this 
constituted  a  renewal  of  the  motion,  given  our  disposition  of  this  appeal  and  the 
materials’ lack of relevance thereto, the motion is denied as moot. 


                                              48